DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,710,047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Gevers et al. (US 8,158,824 B2), Didomizio et al. (US 2013/0129556 A1) and Eijkenboom et al. (US 6,793,119 B2).
Regarding claim 1, Gevers et al. discloses the use of an austenitic-ferritic duplex steel with a chromium content of between 26 and 35 wt% and a nickel content of between 3.0 and 10 wt% in the construction of a urea reactor and stripper, which is interpreted to include the liquid distributor, resulting in less sensitivity to corrosion (see column 2, line 64 through column 3, line 17).
Didomizio et al. (US 2013/0129556 A1) discloses a method of forming a turbomachinery component comprising a nanostructured ferritic alloy, the method comprising the steps: melting an alloy by vacuum induction melting to form a melt of the alloy where the alloy is any of martensitic, austenitic, duplex, or ferritic steel, atomizing the melt of the alloy to form an atomized powder of the alloy, milling the atomized powder of the alloy in the presence of an oxide until the oxide is dissolved into the alloy;  hot isostatic pressing the powder under an inert environment to form a hot isostatic 
Eijkenboom et al. discloses a duplex steel with a ferritic-austenitic structure, known for its corrosion resistance, for use in the construction of urea plants with the following composition:
C: maximum 0.05 wt. %
Si: maximum 0.8 wt. %
Mn: 0.3-4.0 wt. %
Cr: 28-35 wt. %
Ni: 3-10 wt. %
Mo: 1.0-4.0 wt. %
N: 0.2-0.6 wt. %
Cu: maximum 1.0 wt. %
W: maximum 2.0 wt. %
S: maximum 0.01 wt. %
Ce: maximum 0.2 wt. % the balance consisting of Fe and common impurities and additives and the ferrite content ranging from 30 to 70 vol. % (see column 1, line 13 through column 2, line 22) resulting in a stripper and all inner components of the stripper, including liquid distributor, consisting of, in percentages by weight:
C    0- 0.05;
Si    0-0.8;
Mn    0-4.0;
Cr    26-35;
Ni    3.0-10;
Mo    0-4.0;
N 0.30-0.55;
Cu    0-1.0;
W    0-3.0;
S    0-0.03;
Ce    0-0.2;
the balance being Fe and unavoidable impurities.
There is no express motivation to combine the teachings of the prior art references.
In addition, the prior art references fail to disclose or suggest a liquid distributor wherein the ferritic-austenitic steel alloy has an austenite spacing smaller than 20μm as determined by DNV-RP-F112, Section 7, with sample preparation according to ASTM E 3 - 01; and wherein said alloy has a largest average austenite phase length/width ratio smaller than 5; wherein the largest average austenite phase length/width ratio is determined by determining the average austenite phase length/width ratio in three cross-sections of a sample of the ferritic austenitic steel alloy to give three average austenite phase length/width ratios and selecting the largest one of said three average austenite phase length/width ratios; wherein in each cross section the austenite phase length/width ratio is determined by the following procedure:
i.	preparing the cross-cuts surfaces of the sample;
ii.	polishing the surfaces using diamond paste on a rotating disc with a particle size of first 6 μm and subsequently 3 μm to create a polished surface;
iii.	etching the surfaces using Murakami's agent for up to 30 seconds at 20°C thereby coloring the ferrite phase, the agent being provided by preparing a saturated solution by mixing 30 g potassium hydroxide and 30 g K3Fe(CN)6 in 100 ml H20, and allowing the solution to cool down to room temperature before use;

v.	projecting a cross-grid over the image, wherein the grid has a grid distance adapted to observe the austenite-ferrite phase boundaries;
vi.	randomly selecting at least ten grid crossings on the grid such that the grid crossings can be identified as being in the austenite phase; vii. determining, at each of the ten grid crossings, the austenite phase length/width ratio by measuring the length and the width of the austenite phase, wherein the length is the longest uninterrupted distance when drawing a straight line between two points at the phase boundary, the phase boundary being the transition from an austenitic phase to the ferrite phase; and wherein the width is defined as the longest uninterrupted distance measured perpendicular to the length in the same phase;
and calculating the average austenite phase length/width ratio as the numerical average of the austenite phase length/width ratios of the ten measured austenite phase length/width ratios.
Claims 5-9 depend on claim 1.
Regarding claim 2, Gevers et al. discloses process for the production of urea from ammonia and carbon dioxide in a urea plant (see Abstract); the corrosion sensitive parts in the high-pressure section in the process for the production of urea can be made of an austenitic-ferritic duplex steel with a chromium content of between 26 and 35 wt.% and a nickel content of between 3 and 10 wt %; and this type of steel is less corrosion sensitive (see column 2, line 64 through column 3, line 17).
Didomizio et al. (US 2013/0129556 A1) discloses a method of forming a turbomachinery component comprising a nanostructured ferritic alloy, the method comprising the steps: melting an alloy by vacuum induction melting to form a melt of the alloy where the alloy is any of martensitic, austenitic, duplex, or ferritic steel, atomizing the melt of the alloy to form an atomized powder of the alloy, milling the atomized powder of the alloy in the presence of an oxide until the oxide is dissolved 
Eijkenboom et al. discloses a duplex steel with a ferritic-austenitic structure, known for its corrosion resistance, for use in the construction of urea plants with the following composition:
C: maximum 0.05 wt. %
Si: maximum 0.8 wt. %
Mn: 0.3-4.0 wt. %
Cr: 28-35 wt. %
Ni: 3-10 wt. %
Mo: 1.0-4.0 wt. %
N: 0.2-0.6 wt. %
Cu: maximum 1.0 wt. %
W: maximum 2.0 wt. %
S: maximum 0.01 wt. %
Ce: maximum 0.2 wt. % the balance consisting of Fe and common impurities and additives and the ferrite content ranging from 30 to 70 vol. % (see column 1, line 13 through column 2, line 22) resulting in a stripper and all inner components of the stripper, including liquid distributor, consisting of, in percentages by weight:
C    0- 0.05;
Si    0-0.8;
Mn    0-4.0;
Cr    26-35;
Ni    3.0-10;
Mo    0-4.0;
N 0.30-0.55;
Cu    0-1.0;
W    0-3.0;
S    0-0.03;
Ce    0-0.2;
the balance being Fe and unavoidable impurities.
There is no express motivation to combine the teachings of the prior art references.
In addition, the prior art references fail to disclose or suggest a liquid distributor wherein the ferritic-austenitic steel alloy has an austenite spacing smaller than 20μm as determined by DNV-RP-F112, Section 7, with sample preparation according to ASTM E 3 - 01; and wherein said alloy has a largest average austenite phase length/width ratio smaller than 5; wherein the largest average austenite phase length/width ratio is determined by determining the average austenite phase length/width ratio in three cross-sections of a sample of the ferritic austenitic steel alloy to give three average austenite phase length/width ratios and selecting the largest one of said three average austenite phase length/width ratios; wherein in each cross section the austenite phase length/width ratio is determined by the following procedure:
i.	preparing the cross-cuts surfaces of the sample;
ii.	polishing the surfaces using diamond paste on a rotating disc with a particle size of first 6 μm and subsequently 3 μm to create a polished surface;
iii.	etching the surfaces using Murakami's agent for up to 30 seconds at 20°C thereby coloring the ferrite phase, the agent being provided by preparing a saturated solution by mixing 30 g 
iv.	observing the cross-cut surfaces in etched condition under an optical microscope with a magnification selected such that phase boundaries are distinguishable;
v.	projecting a cross-grid over the image, wherein the grid has a grid distance adapted to observe the austenite-ferrite phase boundaries;
vi.	randomly selecting at least ten grid crossings on the grid such that the grid crossings can be identified as being in the austenite phase; vii. determining, at each of the ten grid crossings, the austenite phase length/width ratio by measuring the length and the width of the austenite phase, wherein the length is the longest uninterrupted distance when drawing a straight line between two points at the phase boundary, the phase boundary being the transition from an austenitic phase to the ferrite phase; and wherein the width is defined as the longest uninterrupted distance measured perpendicular to the length in the same phase;
and calculating the average austenite phase length/width ratio as the numerical average of the austenite phase length/width ratios of the ten measured austenite phase length/width ratios.
Claims 3, 4, and 10-14 depend on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed February 4, 2021, with respect to the objection of the specification and the obviousness double patenting rejection of claim 14 have been fully considered and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774